Citation Nr: 1549794	
Decision Date: 11/25/15    Archive Date: 12/03/15

DOCKET NO.  14-15 275A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee 


THE ISSUES

1.  Entitlement to service connection for a psychiatric disability to include a bipolar disorder, manic depression, bipolar adjustment reaction to adult life with depressive features.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

J. Connolly, Counsel




INTRODUCTION

The Veteran served on active duty from February 1973 to August 1973.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Nashville, Tennessee, Regional Office (RO) of the Department of Veterans Affairs (VA).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In conjunction with his claim of service connection for a psychiatric disability, the Veteran was afforded a VA examination in June 2013.  At that time, the examiner noted that "his medical records in the C-file and in CPRS do not list manic depressive disorder (bipolar disorder) as a past or current diagnosis."  However, October 2013 VA clinical records do reflect a diagnosis of bipolar disorder and make reference to the Veteran having had a hospitalization during the one year period when he was separated from service (the one year presumptive period for service connection for a psychosis) for bipolar disorder at the Memphis VA Medical Center.  Those records are not contained in the record.  Accordingly, the Board finds that those records should be obtained and the Veteran should be reexamined.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the record copies of all clinical records of the Veteran's treatment at the Memphis VA Medical Center from August 1973 through the end of 1974.  

2.  Schedule the Veteran for a VA psychiatric examination to determine the nature and etiology of any current psychiatric disability.  Any indicated tests, if indicated, should be accomplished.  The examiner should review the record prior to examination.  The examiner should provide an opinion as to whether it is more likely than not, less likely than not, or at least as likely as not, that any current psychiatric disability had its clinical onset during service, if a psychosis including bipolar disorder was manifest in the initial post-service year, or if any current diagnosis is related to any in-service disease, event, or injury.  The examiner should provide a complete rationale for all opinions expressed and conclusions reached.  

3.  Review the medical opinion(s) obtained above to ensure that the remand directives have been accomplished.  If all questions posed are not answered or sufficiently answered, return the case to the examiner for completion of the inquiry.

4.  Readjudicate the claim of service connection for a psychiatric disability on appeal in light of all of the evidence of record.  After adjudicating that matter, readjudicate the TDIU issue.  Then, if any issue remains denied, the Veteran should be provided with a supplemental statement of the case as to any issue remaining on appeal, and afforded a reasonable period of time within which to respond thereto.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

